Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Employment Agreement”),
effective as of, and contingent upon, the effectiveness of the registration
statement for the Employer’s initial public offering (“Agreement Effective
Date”), is made by and between Aclaris Therapeutics, Inc., a corporation
organized under the laws of the State of Delaware (“Employer”) and Neal Walker
(“Executive”).

 

WHEREAS, Executive desires to continue to provide services to Employer and
Employer desires to continue to retain the services of Executive;

 

WHEREAS, Executive entered into an employment agreement with Employer dated
August 30, 2012 (the “Prior Agreement”);

 

WHEREAS, in consideration of Executive’s employment by Employer for more than
three (3) years prior to the Agreement Effective Date, Employer and Executive
desire to amend and restate the Prior Agreement, which is hereby superseded by
this Agreement;

 

WHEREAS, Employer and Executive desire to formalize the terms and conditions of
Executive’s employment with Employer; and

 

WHEREAS, this Agreement has been duly approved and its execution has been duly
authorized by the Compensation Committee of Employer’s Board of Directors.

 

NOW, THEREFORE, Employer and Executive hereby agree as follows:

 

1
EMPLOYMENT

 

1.1                               General. Employer hereby agrees to continue to
employ Executive in the capacity of Chief Executive Officer and President.
Executive hereby accepts such continued employment upon the terms and subject to
the conditions herein contained.

 

1.2                               Authority and Duties. Executive shall have
full responsibility as the Chief Executive Officer (“CEO”) and President of
Employer and all authority normally accorded to such position. Executive agrees
to perform such duties and responsibilities commensurate with the positions of
CEO and President as may reasonably be determined by the Board of Directors of
Employer (the “Board”).

 

1.2.1                     Reporting. During Executive’s employment with
Employer, Executive will report directly to, and take direction from, the Board.

 

1.2.2                     Time to Be Devoted to Employment. During Executive’s
Employment with Employer, Executive shall diligently devote his efforts,
business time, attention and energies to the business of Employer will not,
while employed by Employer, undertake or engage in any other employment,
occupation or business enterprise that would interfere with Executive’s
responsibilities and the performance of Executive’s duties hereunder except for
(i) reasonable time devoted to volunteer services for or on behalf of such
religious, educational,

 

1

--------------------------------------------------------------------------------


 

non-profit and/or other charitable organization as Executive may wish to serve,
(ii) reasonable time devoted to activities in the non-profit and business
communities consistent with Executive’s duties; (iii) reasonable time devoted to
service as a member of the board of directors of the entities listed on
Exhibit A; and (iv) such other activities as may be specifically approved by the
Board.  This restriction shall not, however, preclude Executive (x) from owning
less than one percent (1%) of the total outstanding shares of a publicly traded
company, or (y) from employment or service in any capacity with Affiliates of
Employer.  As used in this Agreement, “Affiliates” means an entity under common
management or control with Employer.

 

1.3                               Other Responsibilities. Notwithstanding
Section 1.2.2 above, the Board expressly grants Executive the right to
(i) provide services as a member (or such other such role as he may later serve)
of NeXeption, Inc. and its affiliated entities; (ii) provide services in his
capacity as the Vice Chairman of the Board of Directors (or such other such role
as he may later serve) of Alexar Therapeutics, Inc.; and (iii) perform services,
if necessary, for companies other than Employer, in connection with his
ownership interests in such companies; provided that the provision of such
services does not adversely affect his performance of services hereunder and
does not otherwise result in a material breach hereunder.

 

1.4                               Location of Employment. Executive’s principal
place of employment during his employment with Employer shall be in Malvern,
Pennsylvania or such other location as Employer and Executive shall agree.

 

2
COMPENSATION AND BENEFITS

 

2.1                               Salary. Employer will pay to Executive an
annual base salary of three hundred forty-four thousand, nine hundred
ninety-eight Dollars and fifty Cents ($344,998.50), payable subject to standard
federal and state payroll withholding requirements in accordance with the
regular payroll practices of Employer (“Base Salary”). The annual Base Salary
may be increased (but not decreased) during the term of this Employment
Agreement by the Board in its sole discretion.

 

2.2                               Additional Compensation. In addition to the
salary set forth in Section 2.1, Executive shall be entitled to receive a cash
bonus in accordance with the terms of this Section 2.2. For each fiscal year of
Employer, beginning January 1, during the Amended Employment Term (as defined in
Section 2.4 hereof), Executive shall be eligible to receive a cash bonus based
on (i) the “Annual Bonus Expectancy Amount,” which shall be an amount equal to
thirty percent (30%) of Executive’s Base Salary for the applicable fiscal year,
and (ii) Executive’s attainment of performance targets and other reasonable
criteria established by the Board, to the extent possible, by the end of the
first month of such fiscal year. Depending on the targets and criteria which are
achieved or met, the amount of the cash bonus actually payable to Executive for
each fiscal year will be an amount from zero to and including the Annual Bonus
Expectancy Amount. Any cash bonus amount payable pursuant to this Section 2.2
shall be paid to Executive as soon as practicable, but in no event later than
two and one-half (2 1/2) months, following the end of the fiscal year to which
it relates. It is explicitly agreed and understood that cash bonuses under this
Section 2.2 are to be payable only if, and to the extent, that the Board in its
judgment

 

2

--------------------------------------------------------------------------------


 

determines Employer has adequate cash flow and is adequately capitalized to
support such payment.

 

2.3                               Executive Benefits. In addition to the salary
and additional compensation set forth in Sections 2.1 and 2.2, Executive shall
also be entitled to the following benefits during Executive’s employment
hereunder:

 

2.3.1                     Expenses. Employer will promptly reimburse Executive
for expenses he reasonably incurs in connection with the performance of his
duties (including business travel and entertainment expenses), in accordance
with Employer’s standard expense reimbursement policy, as the same may be
modified by Employer from time to time; provided, however, that Executive has
provided Employer with documentation of such expenses in accordance with the
Employer’s expense reimbursement policies and applicable tax requirements.  For
the avoidance of doubt, to the extent that any reimbursements payable to
Executive are subject to the provisions of Section 409A of the Code:  (a) any
such reimbursements will be paid no later than December 31 of the year following
the year in which the expense was incurred, (b) the amount of expenses
reimbursed in one year will not affect the amount eligible for reimbursement in
any subsequent year, and (c) the right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

2.3.2                     Employer Plans. Executive will be eligible to
participate on the same basis as similarly situated employees in Employer’s
employee benefit plans and programs, as they may be interpreted, adopted,
revised or deleted from time to time in Employer’s sole discretion, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and programs. All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
such plan.  Employer retains the unilateral right to amend, modify or terminate
any of its employee benefit plans and programs at any time.

 

2.3.3                     Vacation. Executive shall be eligible for paid
vacation leave (not including regular holidays) consistent with the needs of the
business. Vacation must be scheduled at those times convenient to Employer’s
business as reasonably determined by the Board.

 

2.3.4                     Coverage. Nothing in this Employment Agreement shall
prevent Executive from participating in any other compensation plan or benefit
plan made available to him by Employer.

 

2.3.5                     Withholding. All compensation shall be subject to
withholding of taxes and deductions of other amounts as may be required by law.

 

2.4                               Employment Term. Unless earlier terminated
pursuant to Section 3.1, Executive’s employment by Employer pursuant to this
Employment Agreement shall continue until the second anniversary of the
Agreement Effective Date (the “Amended Initial Term”). Thereafter, this
Employment Agreement shall be automatically renewed for successive one (1) year
periods (the Amended Initial Term, together with any subsequent employment
period being referred to herein as the “Amended Employment Term”); provided,
however, that either party

 

3

--------------------------------------------------------------------------------


 

may elect to not renew this Employment Agreement by written notice to such
effect delivered to the other party at least ninety (90) days prior to
expiration of the Amended Initial Term or the Amended Employment Term.

 

3
TERMINATION OF EMPLOYMENT

 

3.1                               Events of Termination. Executive’s employment
with Employer will terminate upon the occurrence of any one or more of the
following events:

 

3.1.1                     Death. In the event of Executive’s death, Executive’s
employment will terminate on the date of death.

 

3.1.2                     Disability. In the event of Executive’s Disability (as
hereinafter defined), Employer will have the option to terminate Executive’s
employment by giving a notice of termination to Executive. The notice of
termination shall specify the date of termination, which date shall not be
earlier than thirty (30) calendar days after the notice of termination is given.
For purposes of this Employment Agreement, “Disability” means the failure or
inability of Executive to substantially perform, with or without reasonable
accommodation, his duties hereunder for an aggregate of ninety (90) calendar
days during any consecutive three hundred sixty-five (365) day period as a
result of a physical or mental illness or injury, as determined in good faith by
the Board upon the advice of an independent physician experienced in treating
the condition(s) allegedly giving rise to the disability.  This definition shall
be interpreted and applied consistent with the Americans with Disabilities Act,
the Family and Medical Leave Act, and other applicable law.

 

3.1.3                     Termination by Employer for Cause. Employer may, at
its option, terminate Executive’s employment for Cause by unilateral action of
the Board of Directors upon giving a notice of termination to Executive. “Cause”
shall mean (i) Executive’s conviction of, or guilty plea to, a crime of moral
turpitude (whether or not a felony) or a felony (other than traffic violations);
(ii) any act(s) or omission(s) by Executive which constitutes gross negligence
or a material breach of Executive’s duty of loyalty; (iii) any material breach
by Executive of Employer’s personnel policies, including those prohibiting acts
of discrimination, harassment or retaliation; (iv) any act constituting
dishonesty, fraud, immoral or disreputable conduct; (v) refusal to follow or
implement a clear and reasonable directive of Employer; (vi) breach of fiduciary
duty; or (vii) a material violation or breach by Executive of this Employment
Agreement (other than an event described in the foregoing clauses (i) through
(vi)) or any other agreement between the parties.

 

3.1.4                     Without Cause By Employer. Employer may, at its
option, terminate Executive’s employment for any reason whatsoever (other than
for the other reasons set forth above in this Section 3.1 that would constitute
“Cause” to terminate) by giving a notice of termination to Executive, and
Executive’s employment shall terminate on the later of the date the notice of
termination is given or the date set forth in such notice of termination.

 

3.1.5                     By Executive. Executive may, at any time, terminate
Executive’s employment for any reason whatsoever by giving a notice of
termination to Employer.

 

4

--------------------------------------------------------------------------------


 

Executive’s employment shall terminate on the earlier of (i) the date, following
the date of the notice of termination, upon which a suitable replacement for
Executive is found by the Employer or upon which Employer makes a determination,
in its sole discretion, that Executive’s duties shall be undertaken by other
employees of Employer, (ii) thirty (30) calendar days after the date of receipt
by Employer of the notice of termination, or (iii) such earlier date as the
Employer and Executive shall agree.

 

3.1.6                     Termination Upon Non-Renewal. Either party may
terminate this Employment Agreement and Executive’s employment hereunder by
providing the other party notice in accordance with Section 2.4 above, in which
case this Employment Agreement and Executive’s employment hereunder shall
terminate on the last date of the Amended Initial Term or the Amended Employment
Term, as the case may be. For the avoidance of doubt, Executive shall continue
to be employed by Employer, on the same terms and conditions as set forth in
this Employment Agreement during the ninety (90)-day notice period provided by
either party to the other party in accordance with Section 2.4 above, unless,
Employer, in its sole discretion determines that it does not want Executive to
continue to work for Employer, in any capacity, during such notice period. In
such event, Employer shall pay Executive all compensation in accordance with
Section 3.2.3.

 

3.1.7                     For Good Reason by Executive. Executive may, at his
option, terminate Executive’s employment for “Good Reason” by giving a notice of
termination to Employer in the event that, in the absence of events that would
support a termination of Executive for Cause:

 

(i)                                    there is a material failure of Employer
(or successor employer) to pay Executive’s salary or additional compensation or
benefits hereunder in accordance with this Employment Agreement;

 

(ii)                                Executive’s annual Base Salary is materially
decreased without his prior written consent;

 

(iii)                            Executive is assigned duties substantially
inconsistent with his title and the responsibilities set forth in Executive’s
job description, without Executive’s prior written consent;

 

(iv)                             Executive’s place of employment is changed to a
location that is greater than fifty (50) miles from Executive’s current place of
employment which is contemplated to be 101 Lindenwood Drive, Suite 400, Malvern,
Pennsylvania 19355; or

 

(v)                                 any other material violation or breach by
Employer of this Employment Agreement.

 

Notwithstanding the foregoing, none of the events described in clauses
(i) through (v) above shall constitute Good Reason unless Executive shall have
notified Employer in writing describing the event which constitute Good Reason
within thirty (30) days after Executive first becomes aware of such event and
then only if Employer and/or its subsidiaries shall have failed to reasonably
cure such events, if curable, within thirty (30) days after Employer’s receipt
of such written notice and Executive elects to terminate his employment as a
result within thirty

 

5

--------------------------------------------------------------------------------


 

(30) days following the end of such thirty (30) day period (assuming, for the
avoidance of doubt, that Employer does not elect to cure).

 

3.2                               Certain Obligations of Employer Following
Termination of Executive’s  Employment. Following the termination of Executive’s
employment under the circumstances described below, Employer will pay to
Executive, subject to standard federal and state payroll withholding
requirements and in accordance with its regular payroll practices, the following
compensation and provide the following benefits (provided that the continuing
payments of Executive’s then-current salary, as described below, shall occur no
less frequently than monthly):

 

3.2.1                     Death; Disability; Termination by Employer Without
Cause or by Executive for Good Reason. In the event that Executive’s employment
is terminated by Employer pursuant to Section 3.1.1 (“Death”), Section 3.1.2
(“Disability”), Section 3.1.4 (“Without Cause by Employer”) or by Executive
pursuant to Section 3.1.7 (“Termination by Executive for Good Reason”) hereof,
and Executive, or his estate, as the case may be, executes and does not revoke a
separation agreement containing a release upon such termination, in a form
provided by the Employer, of any and all claims against Employer and all related
parties with respect to all matters arising out of Executive’s employment by
Employer, or the termination thereof (the “Release”) in accordance with
Section 3.7, Executive, or his estate, as the case may be, shall be entitled to
the following payments and benefits, which payments and benefits shall be paid
in accordance with this Section 3.2.1 and Section 3.7:

 

(i)                                    Continuing payments of Executive’s
then-current salary for the Severance Period, as defined in Section 3.5 herein,
payable subject to standard federal and state payroll withholding requirements
in accordance with Employer’s regular payroll practices on Employer’s normal
payroll schedule over the Severance Period, subject to Section 3.7;

 

(ii)                                Employer shall pay to Executive a lump sum
payment equal to the gross sum of any bonuses or portion thereof for any
preceding year or for the year of termination which have been approved by
Employer, but has not been received by Executive prior to the effective date of
termination, less applicable deductions and withholdings, paid in accordance
with Section 2.2 but in no event later than two and one-half (2 1/2) months
following the end of the fiscal year to which it relates. For the avoidance of
doubt, (x) Executive does not have to be employed by Employer on the date such
bonuses are approved by Employer to receive such bonuses; and (y) this provision
shall not be construed as guaranteeing the payment of a bonus for such year(s);

 

(iii)                            So long as Executive is eligible, and so long
as Executive remains eligible, for and upon his timely election of coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, or, if
applicable, state or local insurance laws (“COBRA”), Employer will continue to
pay, directly to the healthcare provider when due, 100% of the medical, vision
and dental coverage premiums (including employee contributions, if any) until
the earlier of (i) the end of the Severance Period; or (ii) the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment (the “COBRA Payment Period”);
provided that Executive must immediately notify Employer in the event Executive
becomes eligible for coverage under another employer’s group health plan during
the COBRA Payment Period; and provided further that, if at any time

 

6

--------------------------------------------------------------------------------


 

Employer determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums for the remainder of the COBRA Payment
Period, Employer will instead pay Executive on the first day of each month of
the remainder of the COBRA Payment Period, a fully taxable cash payment equal to
the COBRA premiums for that month, subject to applicable tax withholdings, for
the remainder of the COBRA Payment Period; and

 

(iv)                             In the event such termination of employment
occurs on or within three (3) months prior to or within twelve (12) months
following the effective date of a Change of Control (as defined herein),
Executive shall be entitled to the additional following payments and benefits:

 

(1)                                 Continuing payments of Executive’s
then-current salary for an additional twelve (12) months following the end of
the Severance Period, payable subject to standard federal and state payroll
withholding requirements in accordance with Employer’s regular payroll practices
on Employer’s normal payroll schedule over the twelve (12) month period
immediately following the end of the Severance Period, subject to Section 3.7;

 

(2)                                 Continued payment of Executive’s COBRA
premiums directly to the healthcare provider for an additional six (6) months
following the end of the Severance Period, or if earlier, until the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment, subject to the terms, conditions and
payment provisions set forth in Section 3.2.1(iii); and

 

(3)                                 In the event such termination of employment
occurs (A) on or within three (3) months prior to the effective date of a Change
of Control (as defined herein), all unvested stock options and other equity
awards held by Executive and outstanding on the effective date of termination
shall become fully vested on the effective date of the Change of Control, or
(B) within twelve (12) months following the effective date of a Change of
Control, provided that any surviving corporation or acquiring corporation
assumes Executive’s stock options and/or other equity awards, as applicable, or
substitutes similar stock options or equity awards for Executive’s stock options
and/or equity awards, as applicable, in accordance with the terms of Employer’s
applicable equity incentive plans, all such unvested stock options and other
equity awards held by Executive and outstanding on the effective date of
termination shall become fully vested on the date of such termination.

 

For purposes of this Agreement, “Change of Control” means, in each case as
approved by the Board and the requisite stockholders of Employer, (i) any
consolidation or merger of Employer with or into any other corporation or other
entity or person, or any other corporate reorganization, in which the
stockholders of Employer immediately prior to such consolidation, merger or
reorganization, own, in the aggregate, less than 50% of the surviving entity’s
voting power and/or outstanding capital stock immediately after such
consolidation, merger or reorganization, or any transaction or series of related
transactions (including any transaction which results from an option agreement
or binding letter of intent with

 

7

--------------------------------------------------------------------------------


 

a third party) to which Employer or any of its stockholders is a party in which
in excess of 50% of Employer’s voting power and/or outstanding capital stock is
transferred, or pursuant to which any person or group of affiliated persons
obtains in excess of 50% of Employer’s voting power and/or outstanding capital
stock, excluding any consolidation or merger effected exclusively to change the
domicile of Employer; or (ii) any sale, lease or other disposition (including
through a Board and stockholder approved division or spin-off transaction) of
all or substantially all of the assets of Employer and/or any of its
subsidiaries or any sale, lease, exclusive license (or substantially exclusive
license or agreement) or other disposition of all or substantially all of
Employer’s intellectual property, as reasonably determined based upon the
potential earning power of the assets or intellectual property; provided,
however that none of the following shall constitute a Change of Control:
(A) transfers of capital stock by an existing stockholder as a result of death
or otherwise for estate planning purposes or to such stockholder’s affiliates or
to any of Employer’s other existing stockholders, and (B) issuances of equity
securities of Employer in connection with financings for working capital and
other general corporate purposes.

 

3.2.2                     Termination by Executive Other than For Good Reason:
Termination Upon Non-Renewal by Executive; Termination by Employer for Cause. In
the event Executive’s employment is terminated by Executive other than for Good
Reason pursuant to Section 3.1.5 hereof (“By Executive”) or by Executive
pursuant to Section 3.1.6 hereof (“Termination Upon Non-Renewal”) or by Employer
pursuant to Section 3.1.3 hereof (“Termination by Employer for Cause”),
Executive shall be entitled to no further compensation or other benefits under
this Employment Agreement except as to that portion of any unpaid salary and
other benefits accrued and earned by him hereunder up to and including the
effective date of such termination and to offer COBRA coverage at Executive’s
cost pursuant to applicable law.

 

3.2.3                     Termination Upon Non Renewal by Employer. In the event
Executive’s employment is terminated by Employer pursuant to Section 3.1.6
hereof, then during the ninety (90)-day notice period of Section 2.4, Employer
shall continue to pay to Executive his then-current annual Base Salary and
benefits subject to standard federal and state payroll withholding requirements
and in accordance with Employer’s regular payroll practices, and no later than
the effective date of termination of employment, Employer shall pay to Executive
any such unpaid salary accrued and earned by him up to and including the
effective date of termination.  In addition, in the event Executive’s employment
is terminated by Employer pursuant to Section 3.1.6 hereof, then provided
Executive executes and does not revoke a Release in accordance with Section 3.7,
Executive shall be entitled to the following, which payments and benefits shall
be paid in accordance with this Section 3.2.3 and Section 3.7:

 

(i)                                    Continuing payments of Executive’s
then-current salary for the Severance Period payable subject to standard federal
and state payroll withholding requirements in accordance with Employer’s regular
payroll practices on Employer’s normal payroll schedule over the Severance
Period, subject to Section 3.7;

 

(ii)                                Employer shall pay to Executive a lump sum
payment equal to the gross sum of any bonuses or portion thereof for any
preceding year or for the year of termination which bonus has been approved by
Employer, but has not been received by

 

8

--------------------------------------------------------------------------------


 

Executive prior to the effective date of termination, less applicable deductions
and withholdings, paid in accordance with Section 2.2 but in no event later than
two and one-half (2 1/2) months following the end of the fiscal year to which it
relates. For the avoidance of doubt, (x) Executive does not have to be employed
by Employer on the date such bonuses are approved by the Employer to receive
such bonuses; and (y) this provision shall not be construed as guaranteeing the
payment of a bonus for such year(s); and

 

(iii)                            So long as Executive is eligible, and so long
as Executive remains eligible, for and upon his timely election of COBRA
coverage, Employer will continue to pay, directly to the healthcare provider
when due, 100% of the medical, vision and dental coverage premiums (including
employee contributions, if any) until the earlier of (i) the end of the eight
(8) month period following the effective date of termination; or (ii) the date
when Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment (the “Nonrenewal COBRA Payment
Period”); provided that Executive must immediately notify Employer in the event
Executive becomes eligible for coverage under another employer’s group health
plan during the Nonrenewal COBRA Payment Period; and provided further that, if
at any time Employer determines, in its sole discretion, that the payment of the
COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums for the remainder of the Nonrenewal
COBRA Payment Period, Employer will instead pay Executive on the first day of
each month of the remainder of the Nonrenewal COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings, for the remainder of the Nonrenewal COBRA Payment
Period.

 

3.3                               Nature of Payments. All amounts to be paid by
Employer to Executive pursuant to Sections 3.2.1(i) — (iv) and 3.2.3(i) —
(iii) are considered by the parties to be severance payments and are in lieu of,
and not in addition to, any benefits to which Executive may otherwise be
entitled under any Employer severance plan, policy or program.

 

3.4                               Duties Upon Termination. During the Severance
Period, if there is a Severance Period applicable to Executive’s termination of
employment from Employer, Executive shall fully cooperate with Employer in all
matters relating to the winding up of Executive’s pending work including, but
not limited to, any litigation in which Employer is involved, and the orderly
transfer of any such pending work to such other employees as may be designated
by Employer.  Notwithstanding the foregoing, such cooperation requirement shall
not unreasonably interfere with his then current employment or business
activities.  With Employer’s prior approval, Executive shall be reimbursed for
all expenses reasonably incurred in connection with such cooperation.  Following
the end of the Severance Period, Executive will be released from any duties and
obligations hereunder (except those duties and obligations set forth in
Article 4 hereof).  In the event of termination of Executive’s employment
pursuant to Sections 3.1.1 through 3.1.7 hereof, the obligations of Employer to
Executive will be as set forth in Section 3.2 hereof. Upon termination,
Executive shall immediately resign from any position on the Board (including his
position as a director on the Board), and from his position as CEO and President
of Employer.

 

9

--------------------------------------------------------------------------------


 

3.5                               Severance Period. “Severance Period” shall
mean a period of twelve (12) months beginning on the effective date of
Executive’s termination of employment with Employer and ending on the first
anniversary of such date.

 

3.6                               Release. Notwithstanding any provision of this
Employment Agreement to the contrary, in no event shall the timing of
Executive’s execution of the Release, directly or indirectly, result in
Executive designating the calendar year of payment, and if a payment that is
subject to the requirements of Section 409A of the Code and is subject to
execution of the Release could be made in more than one taxable year based on
when the Release is executed or becomes effective, payment shall be made in the
later year.

 

3.7                               Commencement of Severance Payments. The
severance payments and benefits  set forth in Sections 3.2.1(i) —
(iv) (Termination by Employer for Death, Disability, Without Cause, by Executive
for Good Reason) and Sections 3.2.3(i) — (iii) (Termination Upon Non-Renewal by
Employer) above will not be paid or provided unless Executive executes and does
not revoke the Release and the Release is enforceable and effective as provided
in the Release on or before the date that is the sixtieth (60th) day following
the effective date of termination (such 60th day, the “Severance Pay
Commencement Date”).  No cash severance payments will be paid pursuant to
Sections 3.2.1 or 3.2.3 prior to the Severance Pay Commencement Date.  On the
Severance Pay Commencement Date Employer will pay in a lump sum the aggregate
amount of the cash severance payments that Employer would have paid Executive
through such date had the payments commenced on the effective date of
termination through the Severance Pay Commencement Date, with the balance paid
thereafter on the applicable schedules described above. Notwithstanding any
other provision of this Agreement to the contrary, it is intended that the
payment of severance upon termination for Good Reason by Executive in accordance
with Section 3.1.7 satisfy the safe harbor set forth in Treasury Regulation
Section 1.409A-1(n)(2)(ii)), and any severance payment made pursuant to this
Agreement shall satisfy the exemptions from the application of Section 409A of
the Code provided under Treasury Regulation Sections 1.409A-1(b)(4), and
1.409A-1(b)(9).

 

4
CONFIDENTIALITY; NON-COMPETITION AND NON-SOLICITATION;

 

4.1                               Confidentiality and Invention Rights. The
parties hereto have entered into a Confidentiality and Invention Rights,
Non-Competition and Non-Solicitation Agreement, which may be amended by the
parties from time to time without regard to this Agreement.  The Confidentiality
and Invention Rights, Non-Competition and Non-Solicitation Agreement contains
provisions that are intended by the parties to survive and do survive
termination of this Agreement.

 

4.2                               Remedies. Executive acknowledges and agrees
that (a) Employer will be irreparably injured in the event of a breach by
Executive of any of his obligations under this Article 4; (b) monetary damages
will not be an adequate remedy for any such breach; and (c) in the event of any
such breach, the Employer will be entitled to injunctive relief, in addition to
any other remedy which it may have, and Executive shall not oppose such
injunctive relief based upon the extent of the harm or the adequacy of monetary
damages.

 

10

--------------------------------------------------------------------------------


 

5
MISCELLANEOUS PROVISIONS

 

5.1                               Severability. If in any jurisdiction any term
or provision hereof is determined to be invalid or unenforceable, (a) the
remaining terms and provisions hereof shall be unimpaired, (b) any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

5.2                               Execution in Counterparts. This Employment
Agreement may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement (and all signatures need not appear on any one counterpart), and this
Employment Agreement shall become effective when one or more counterparts has
been signed by each of the parties hereto and delivered to each of the other
parties hereto.

 

5.3                               Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed duly
given when delivered by hand, or when delivered if mailed by registered or
certified mail, postage prepaid, return receipt requested, or private courier
service or via facsimile (with written confirmation of receipt) or email (with
written confirmation of receipt) as follows:

 

If to Employer, to:

 

Aclaris Therapeutics, Inc.

101 Lindenwood Drive, Suite 400

Malvern, Pennsylvania 19355

Attention: Kamil Ali-Jackson, Esq.

Email: kalijackson@aclaristx.com

Telephone: 484-324-7933

 

If to Executive, to:

 

Neal Walker

170 Diamond Rock Road

Phoenixville, Pennsylvania 19460

Email: nwalker@aclaristx.com

 

or to such other address(es) as a party hereto shall have designated by like
notice to the other parties hereto.

 

5.4                               Amendment. No provision of this Employment
Agreement may be modified, amended, waived or discharged in any manner except by
a written instrument executed by Employer and Executive.

 

11

--------------------------------------------------------------------------------


 

5.5                               Entire Agreement. This Employment Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings of
the parties hereto, oral or written, with respect to the subject matter hereof,
including but not limited to the Prior Agreement. No representation, promise or
inducement has been made by either party that is not embodied in this Employment
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.

 

5.6                               Applicable Law. This Employment Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to contracts made and to be wholly
performed therein without regard to its conflicts or choice of law provisions.

 

5.7                               Headings. The headings contained herein are
for the sole purpose of convenience of reference, and shall not in any way limit
or affect the meaning or interpretation of any of the terms or provisions of
this Employment Agreement.

 

5.8                               Binding Effect; Successors and Assigns.
Executive may not delegate his duties or assign his rights hereunder. This
Employment Agreement will inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, and
successors. Employer may assign this Employment Agreement to any entity
purchasing all or substantially all of the assets of Employer.

 

5.9                               Waiver, etc. The failure of either of the
parties hereto to at any time enforce any of the provisions of this Employment
Agreement shall not be deemed or construed to be a waiver of any such provision,
nor to in any way affect the validity of this Employment Agreement or any
provision hereof or the right of either of the parties hereto to thereafter
enforce each and every provision of this Employment Agreement. No waiver of any
breach of any of the provisions of this Employment Agreement shall be effective
unless set forth in a written instrument executed by the party against whom or
which enforcement of such waiver is sought, and no waiver of any such breach
shall be construed or deemed to be a waiver of any other or subsequent breach.

 

5.10                        Continuing Effect. Provisions of this Agreement
which by their terms must survive the termination of this Agreement in order to
effectuate the intent of the parties will survive any such termination, whether
by expiration of the term, termination of Executive’s employment, or otherwise,
for such period as may be appropriate under the circumstances.

 

5.11                        Representations and Warranties of Executive.
Executive hereby represents and warrants to Employer that to the knowledge of
Executive, Executive is not bound by any non-competition or other agreement
which would prevent his performance hereunder.

 

5.12                        Section 409A of the Code. This Employment Agreement
is intended to comply with Section 409A of the Code and its corresponding
regulations, or an exemption, and payments may only be made under this
Employment Agreement upon an event and in a manner permitted by Section 409A of
the Code, to the extent applicable. Payment under this Employment Agreement is
intended to be exempt from Code Section 409A under the “short-term deferral”

 

12

--------------------------------------------------------------------------------


 

exception set forth in Treasury Regulation Section 1.409A-1(b)(4), to the
maximum extent applicable, and then under the “separation pay” exception set
forth in Treasury Regulation Section 1.409A-1(b)(9), to the maximum extent
applicable. All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h) (or any successor provision) (a
“Separation from Service”). For purposes of Code Section 409A, the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. If the termination of
employment giving rise to the payments described in Section 3.2.1 is not a
Separation from Service, then the amounts otherwise payable pursuant to
Section 3.2.1 will instead be deferred without interest and paid when Executive
experiences a Separation from Service. Notwithstanding anything in this
Employment Agreement to the contrary or otherwise, with respect to any expense,
reimbursement or in-kind benefit provided pursuant to this Employment Agreement
that constitutes a “deferral of compensation” within the meaning of Section 409A
of the Code and its implementing regulations and guidance, (a) the expenses
eligible for reimbursement or in-kind benefits provided to Executive must be
incurred during the Amended Employment Term (or applicable survival period),
(b) the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive in
any other calendar year, (c) the reimbursements for expenses for which Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (d) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit. 
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by Employer at the time of his Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, and if any of
the payments due upon Separation From Service set forth herein and/or under any
other agreement with Employer are deemed to be “deferred compensation,” then to
the extent delayed commencement of any portion of such payments is required to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code and
the related adverse taxation under Section 409A of the Code, such payments will
not be provided to Executive prior to the earliest of (i) the expiration of the
six (6)-month period measured from the date of Executive’s Separation From
Service with Employer, (ii) the date of Executive’s death or (iii) such earlier
date as permitted under Section 409A of the Code without the imposition of
adverse taxation.  Upon the first business day following the expiration of such
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this paragraph will be paid in a lump sum to Executive, and any remaining
payments due will be paid as otherwise provided in this Agreement or in the
applicable agreement.  No interest will be due on any amounts so deferred.

 

5.13                        Dispute Resolution.  The parties recognize that
litigation in federal or state courts or before federal or state administrative
agencies of disputes arising out of the Executive’s employment with the Employer
or out of this Agreement, or the Executive’s termination of employment or
termination of this Agreement, may not be in the best interests of either the
Executive or Employer, and may result in unnecessary costs, delays,
complexities, and uncertainty.  The parties agree that any dispute between the
parties arising out of or relating to the negotiation, execution, performance or
termination of this Agreement or the Executive’s  employment, including, but not
limited to, any claim arising out of this Agreement, claims under

 

13

--------------------------------------------------------------------------------


 

Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, the Executive Retirement Income Security
Act, and any similar federal, state or local law, statute, regulation, or any
common law doctrine, whether that dispute arises during or after employment,
shall be settled by binding arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association; provided however, that this dispute resolution provision shall not
apply to any separate agreements between the parties that do not themselves
specify arbitration as an exclusive remedy. The location for the arbitration
shall be the Philadelphia, Pennsylvania metropolitan area.  Any award made by
such panel shall be final, binding and conclusive on the parties for all
purposes, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. The arbitrators’ fees and expenses and
all administrative fees and expenses associated with the filing of the
arbitration shall be borne by Employer. The parties acknowledge and agree that
their obligations to arbitrate under this Section survive the termination of
this Agreement and continue after the termination of the employment relationship
between Executive and Employer. The parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement.  By election arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a Federal, State or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement.  The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury

 

[SIGNATURE PAGE FOLLOWS]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Employment Agreement has been executed and delivered by
the parties hereto as of the Agreement Effective Date.

 

ACLARIS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Stephen Tullman

 

10-5-15

Name: Stephen Tullman

 

Date

Title: Chairman of the Board

 

 

 

 

 

/s/ Neal Walker

 

10-5-15

Neal Walker

 

Date

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

List of Entities Referenced in Section 1.2.2.

 

Aldeyra Therapeutics, Inc.

 

Sebacia, Inc.

 

Zoomi, Inc.

 

Alexar Therapeutics, Inc.

 

Pennsylvania Bio

 

16

--------------------------------------------------------------------------------